        Case 3:19-cv-06361-RS Document 53 Filed 12/23/19 Page 1 of 4




 1                                  UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF CALIFORNIA
 2

 3   BENJAMIN STIRRATT, Individually and on        Case No. 3:19-cv-06361-RS
     behalf of all others similarly situated,
 4                                                 Judge Richard Seeborg
 5              Plaintiff,
                                                   CLASS ACTION
 6              v.
                                                   NOTICE THAT THE MOTION OF
 7   UBER TECHNOLOGIES, INC., DARA                 BOSTON RETIREMENT SYSTEM FOR
     KHOSROWSHAHI, NELSON CHAI, GLEN               APPOINTMENT AS LEAD PLAINTIFF
 8                                                 AND APPROVAL OF SELECTION OF
     CEREMONY, RONALD SUGAR, URSULA
                                                   COUNSEL IS UNOPPOSED
 9   BURNS, GARRETT CAMP, MATT COHLER,
     RYAN GRAVES, ARIANNA HUFFINGTON,
10   TRAVIS KALANICK, WAN LING
     MARTELLO, H.E. YASIR AL-RUMAYYAN,
11   JOHN THAIN, DAVID TRUJILLO,
     MORGAN STANLEY & CO. LLC,
12
     GOLDMAN SACHS & CO. LLC, MERRILL
13   LYNCH, PIERCE, FENNER & SMITH
     INCORPORATED, BARCLAYS CAPITAL
14   MARKETS, LLC, SUNTRUST ROBINSON
     HUMPHREY, INC., DEUTSCHE BANK
15   SECURITIES INC., HSBC SECURITIES
     (USA) INC., SMBC NIKKO SECURITIES
16
     AMERICA, INC., MIZUHO SECURITIES
17   USA LLC, NEEDHAM & COMPANY, LLC,
     LOOP CAPITAL MARKETS LLC, SIEBERT
18   CISNEROS SHANK & CO., L.L.C.,
     ACADEMY SECURITIES, INC., BTIG, LLC,
19   CANACCORD GENUITY LLC,
     CASTLEOAK SECURITIES, L.P., COWEN
20
     AND COMPANY, LLC, MACQUARIE
21   CAPITAL (USA) INC., MISCHLER
     FINANCIAL GROUP, INC., OPPENHEIMER
22   & CO. INC., RAYMOND JAMES &
     ASSOCIATES, INC., WILLIAM BLAIR &
23   COMPANY, L.L.C., THE WILLIAMS
24   CAPITAL GROUP, L.P., AND TPG CAPITAL
     BD, LLC,
25
              Defendants.
26
27

28
     NOTICE OF UNOPPOSED MOTION
     CASE NO. 3:19-CV-06361-RS
        Case 3:19-cv-06361-RS Document 53 Filed 12/23/19 Page 2 of 4




 1            Proposed Lead Plaintiff Boston Retirement System (“Boston”) timely filed its motion for

 2   appointment as Lead Plaintiff and approval of its selection of Labaton Sucharow LLP (“Labaton

 3   Sucharow”) as Lead Counsel for the Class and Thornton Law Firm LLP (“Thornton Law”) as

 4   Liaison Counsel for the Class (the “Motion”). See ECF No. 23. The Motion, which was made

 5   pursuant to Section 27(a)(3)(B) of the Securities Act of 1933, as amended by the Private

 6   Securities Litigation Reform Act of 1995 (the “PSLRA”), at 15 U.S.C. § 77z-1(a)(3)(B), is

 7   currently unopposed.

 8            Subsequent to the filing of the five competing lead plaintiff motions, movants Gregory

 9   Balotin, Ricky Lin, and Camelot Event Driven Fund, A Series of Frank Funds Trust, have

10   withdrawn their respective motions. See ECF Nos. 49, 50, 51. In addition, Arnold Gargantos,

11   Kevin Senart, and Stephen Wasson (the “Individual Investor Group”), the only other remaining

12   lead plaintiff movants (ECF No. 11), failed to file an opposition brief in response to Boston’s

13   Motion. Moreover, the Individual Investor Group has only claimed a financial interest of

14   $22,804.00, which interest is over ten times smaller than Boston’s financial interest of

15   $232,803.11. Boston, therefore, is the presumptive lead plaintiff under the PSLRA, because it is

16   the movant with the largest financial interest who also satisfies the typicality and adequacy

17   requirements of Rule 23 of the Federal Rules of Civil Procedure.

18            Based on the foregoing, as well as for the reasons set forth in its Motion, Boston
19   respectfully requests that the Court grant its Motion by appointing it as Lead Plaintiff and

20   approving its selection of Labaton Sucharow as Lead Counsel for the Class and Thornton Law as

21   Liaison Counsel for the Class.

22   DATED: December 23, 2019                       Respectfully submitted,

23                                                   /s/ David Bricker

24                                                  David Bricker (Bar No. 158896)
                                                    THORNTON LAW FIRM LLP
25                                                  9430 West Olympic Boulevard, Suite 400
                                                    Beverly Hills, California 90212
26                                                  Telephone: (310) 282-8676
                                                    Facsimile: (310) 388-5316
27                                                  dbricker@tenlaw.com
28                                                  Proposed Liaison Counsel for the Class
     [NOTICE OF UNOPPOSED MOTION
     CASE NO. 3:19-CV-06361-RS
        Case 3:19-cv-06361-RS Document 53 Filed 12/23/19 Page 3 of 4




 1                                      LABATON SUCHAROW LLP
                                        Christopher J. Keller (pro hac vice forthcoming)
 2                                      Eric J. Belfi (pro hac vice forthcoming)
                                        Francis P. McConville (pro hac vice forthcoming)
 3                                      140 Broadway
                                        New York, New York 10005
 4                                      Telephone: (212) 907-0700
                                        Facsimile: (212) 818-0477
 5                                      ckeller@labaton.com
                                        ebelfi@labaton.com
 6                                      fmcconville@labaton.com

 7                                      Counsel for Proposed Lead Plaintiff
                                        Boston Retirement System and Proposed Lead
 8                                      Counsel for the Class

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
     NOTICE OF UNOPPOSED MOTION
     CASE NO. 3:19-CV-06361-RS                                                     2
        Case 3:19-cv-06361-RS Document 53 Filed 12/23/19 Page 4 of 4




 1                                    CERTIFICATE OF SERVICE
 2            I HEREBY CERTIFY that on December 23, 2019, I was authorized to electronically file

 3   the foregoing with the Clerk of Court using the CM/ECF system, which will send a Notice of

 4   Electronic Filing to all counsel of record.

 5                                                      /s/ David Bricker
                                                        David Bricker
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
     [NOTICE OF UNOPPOSED MOTION
     CASE NO. 3:19-CV-06361-RS
